Citation Nr: 0615559	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  97-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with arthritis rated 10 percent prior to August 2, 1999 and 
20 percent from August 2, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from September 1987 
to September 1990.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that continued a 10 percent evaluation for the 
lumbosacral spine disability.  The veteran continued the 
appeal after the RO issued a rating decision in October 1999 
that increased the disability evaluation to 20 percent from 
August 2, 1999.

The record shows that the Board remanded this case to the RO 
for further development in January 2000, November 2000, and 
July 2004.  The case was recently returned to the Board for 
appellate consideration.   


FINDINGS OF FACT

1.  Prior to August 2, 1999, the manifestations of 
lumbosacral strain with arthritis include no more than slight 
limitation of motion or characteristic pain on motion, but no 
neurologic deficit or more than mild intervertebral disc 
syndrome (IVDS).   

2.  From August 2, 1999, there is severe limitation of lumbar 
spine motion due to pain more nearly approximated but from 
September 2002 there are no incapacitating episodes or a 
confirmed neurologic deficit at any time; on examination in 
March 2005 forward flexion of the lumbar spine is limited by 
pain beginning at 25 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain with arthritis prior to August 2, 1999 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
and 5295 (1999).

2.  The criteria for a 40 percent evaluation for lumbosacral 
strain with arthritis from August 2, 1999 have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 and 5293 (effective 
prior to and as amended effective September 23, 2002); 
Diagnostic Codes 5235 to 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed the current claim 
for increase.  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  See, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA-directed letters issued in August 
2003 and August 2004 were each issued pursuant to a Board 
remand and constituted an affirmative notification required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) from 
which the veteran had a one year period to submit evidence 
and information to substantiate the claims.  The content was 
styled to ensure that the case was presented with whatever 
support is available.  The content of the notice she received 
was in a form that enabled her to understand the process.  
She was informed that VA would make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued that was VCAA 
specific satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate this claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Any notice deficiency with respect to the effective 
date rating element will be addressed in the RO 
implementation of the Board's decision granting an increase 
for a portion of the appeal period.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The VCAA notice in this case was 
not provided to the veteran prior to the AOJ adjudication of 
the claim and as a result the timing of the notice does not 
comply with the express requirements of the law as found in 
Pelegrini.  However, the timing deficiency was cured pursuant 
to the November 2000 and July 2004 Board remands.  They 
produced the VCAA-directed correspondence in August 2003 and 
August 2004 and the case was recently reviewed in December 
2005 at the RO.  Thus the timing defect was nothing more than 
harmless error and having been subsequently cured, it was not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence 


in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of this claim.  See also, VAOPGCPREC 01-04.  The Board notes 
that the August 2004 letter had a statement on page 2 that 
invited her to identify or submit any evidence that pertained 
to this claim which is an acceptable statement of the 
"fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, 
essential fairness of the adjudication was advanced through 
the efforts of the RO to obtain relevant information in order 
to provide a record that would support an informed 
determination.  The veteran had a meaningful opportunity to 
participate effectively in the processing of the claim as she 
received various opportunities to assist in the development 
of the claim.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA directed correspondence 
specifically for records of treatment and the veteran did 
identify VA treatment records.  Furthermore, the RO obtained 
several VA examinations to provide a record that would 
support an informed determination.  Thus, the Board finds the 
development is adequate when read in its entirety, and that 
it satisfied the directive in the remand orders and the 
obligations established in the VCAA.  The duty to assist 
having been satisfied, the Board will turn to a discussion of 
the claim for increase on the merits.




Analysis

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where, as here, such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board has a duty to acknowledge 
and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the lumbar spine disability, the appeal is based on 
an August 1996 rating decision and a subsequent rating action 
in October 1999; therefore, the veteran's claim require a 
review of both versions of the rating criteria for the lumbar 
spine.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003).  
The veteran's claim for increase also requires a review of 
both versions of the rating criteria for IVDS as the RO has 
relied on this rating scheme.  See, e.g., Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See also 38 C.F.R. 
§§ 4.2, 4.21.  The rating guidance in the revised rating 
scheme for IVDS instructed that ratings for orthopedic and 
neurologic manifestations or incapacitating episodes would be 
combined with all other ratings, whichever resulted in a 
higher evaluation under 38 C.F.R. § 4.25.

Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 10 percent evaluation for mild 
disability.  A 20 percent evaluation was provided for a 
disability that was moderate; recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Under the revisions to Code 5293, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Regarding IVDS, deleted 
were comparative terms such as "pronounced" or "severe" 
that existed in the former criteria for intervertebral disc 
syndrome, and adding objective and quantifiable neurologic 
and orthopedic criteria to permit consistent evaluation based 
on these criteria.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, rate at 60 percent; with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).   

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury, and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion. 

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was provided for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation was provided with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, and degenerative arthritis of the spine under 
Diagnostic Code 5242.  IVDS was now rated under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003).  Deleted in the revised criteria for the spine were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  Under the new general rating formula, a 40 percent 
evaluation is provided for limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm severe enough to 
result in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (2): (See also Plate V.) For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine it is 240 
degrees.  

The current and former versions of the regulations provide a 
50 percent evaluation for unfavorable ankylosis of the lumbar 
spine and a 40 percent evaluation is provided for favorable 
ankylosis of the lumbar spine.  Although potentially 
applicable, there is no report of ankylosis or bony fixation 
of the spine segment at any time during the rating period, so 
there is no need to elaborate further on the application of 
this alternative rating scheme.  See, e.g., Butts v. Brown 5 
Vet. App. 532, 540 (1993) citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991) See, e.g., Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) and 38 C.F.R. §§ 4.2, 4.21.

As will be explained in the discussion that follows, the 
veteran does not meet the criteria for a higher evaluation 
prior to August 1999, but she more nearly approximates the 40 
percent evaluation from August 2, 1999 under either version 
of the criteria.  

For the period prior to August 2, 1999, the VA outpatient 
reports from the mid 1990's noted no reference to back pain 
for several years until she filed the claim for increase in 
June 1996.  At that time there was an objective evaluation of 
the low back showing normal range of motion, strength and 
sensation.  Furthermore, the VA examiner in July 1996 noted 
her complaints of back pain bothered by heavy lifting or 
prolonged standing or sitting.  She reported wearing a back 
brace.  However, other than lumbosacral tenderness and 
soreness, she flexed forward to 70 degrees and could extend 
and rotate 28 degrees, walked on toes and heels, and showed 
negative straight leg raising and no neurologic involvement.  
There was no neurologic involvement confirmed on the 
evaluation in May 1999 and other reports prior to the 
examination in August 1999 showed recurrent complaints of low 
back pain with a paucity of objective manifestations in the 
record.  Thus, overall the 10 percent evaluation is 
appropriate as she did manifest characteristic pain on motion 
and slight limitation of motion objectively.  The IVDS 
alterative rating would more nearly approximate mild 
impairment in view of consistently unremarkable neurology 
assessments.  38 C.F.R. § 4.7.  

However, from the August 2, 1999 examination, although the 
neurology evaluation was negative, she had appreciably 
limited range of motion with forward flexion 35 degrees, 
extension 20 degrees and lateral bending 25 degrees with pain 
throughout the range of motion.  She was unable to rise on 
her heels.  It is noteworthy that the examiner did not 
indicate the veteran was uncooperative in the testing or 
voluntarily limiting motion of the lumbar spine.  Although 
the April 2000 VA examination showed she could flex forward 
60 degrees and bend and rotate 25 degrees, the movements were 
limited by pain.  The Board cannot overlook that the examiner 
felt she had weakness, fatigability and difficulties with 
prolonged waking and standing and bending activities that 
would impact her in the workplace because of a lack of 
endurance factor.  She had lumbar spine discography in mid 
2001 although the March 2001 VA report noted chronic low back 
pain without neurologic deficit.   
The VA examiner in September 2001 noted that in addition to 
usually reported tenderness and soreness, she had pain from 
30 degrees of flexion although capable of 70 degrees of 
flexion, she could not extent and lateral bending and 
rotation were also pain limited to 20 degrees, although she 
did not report specific flare-ups.  The examiner was 
unequivocal in concluding she had definite fatigability and 
limited function.  However another repot at this time noted 
no gross focal neurologic or sensory abnormalities. 

At this point it is important to note that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  Painful motion is an important factor of disability.  
In addition, painful motion is deemed limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in. 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. 
App. at 206.  This final point is significant since the pain 
set in early on in the ranges of motion so forward flexion is 
deemed limited to 30 degrees. 

Thus for the period from August 2, 1999 to September 23, 2002 
the record in summary shows a lumbar spine disability 
manifested consistently by appreciably pain limited range of 
motion  that overall was compatible with severe limitation of 
motion.  There was no objective evidence of a neurological 
deficit but the increased fatigability, limited endurance and 
limited function would equate with severe IVDS which takes 
into account an orthopedic component as well as neurologic 
manifestations with due consideration given to the provisions 
of 38 C.F.R. § 4.40 and 4.45.  Thus, the 40 percent 
evaluation is more nearly approximated.  38 C.F.R. § 4.7.

For the period from September 23, 2002, there is no change 
warranted since the examinations in May 2003 and March 2005 
did not confirm a focal neurological deficit or evidence of 
radiculopathy or neuropathy.  Otherwise, the examiner in May 
2003 reported little appreciable limitation from a functional 
standpoint.  However, on reexamination in March 2005, she 
again manifested the onset of pain in forward flexion from 25 
degrees although capable of substantially greater motion.  
Thus forward flexion is considered limited to 25 degrees 
which meets the criteria for a 40 percent evaluation under 
the rating scheme for the thoracolumbar spine that took 
effect late in September 2003.  

She does not warrant consideration of a higher evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 since she meets the 40 
percent criteria which is the highest available rating for 
her limitation of motion.  Furthermore, there was no report 
of incapacitating episodes as defined in the rating scheme.  
As noted in the current rating scheme, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so (emphasis added).  The recent 
examinations did not support the presence of such neurologic 
signs, and this was evident from the neurology examiner's 
evaluation that showed no evidence of radiculopathy.  Thus, 
the alternative rating to incapacitating episodes cannot be 
applied in the absence of a critical rating element.

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 40 percent currently, 
as the competent and probative evidence of the lumbar spine 
disability does not more nearly approximate the criteria for 
a 60 percent evaluation based upon incapacitating episodes, 
or alternatively a higher evaluation based on chronic 
orthopedic and neurologic manifestations under current 
version of the IVDS criteria.  38 C.F.R. § 4.7.  Although the 
examiner in 2005 stated the veteran had a full range of 
motion and that she displayed some pain magnification, the 
examiner reported pain from 25 degrees of forward flexion 
which as discussed in the applicable legal precedent is 
synonymous with limitation of motion from that point.  The 
veteran is entitled to the benefit of the doubt as to the 
extent of pain limited motion.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), although the veteran's representative 
does not argue for its application.  However, there is no 
indication that the condition of the lumbar spine has 
required frequent hospitalization, or that that it markedly 
interfered with employment so as to render impractical the 
application of the regular schedular standards.  At the 2005 
examination, the veteran reported working for many years for 
a corrections department and that she was working part-time 
as a hospital pharmacy technician while she studied for a 
pharmacist certification.  The examination reports noted the 
limitation of function in the workplace attributed to her 
lumbar spine disability.  The percentage evaluations 
recognize a substantial impairment of the cervical spine.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Finally, the Board will point out that the law and 
regulations governing the appropriate effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
and provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).

However, in general where, as in this case, the increase does 
not precede the date of claim, the effective date is governed 
by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received, thus 
providing support for the Board's determination as the 
increase was not ascertainable prior to the VA examination in 
August 1999 based on the evidence of record.  See, Harper v. 
Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1993) and VAOPGCPREC 12-98.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with arthritis prior to August 2, 1999 is 
denied.



Entitlement to an evaluation of 40 percent for lumbosacral 
strain with arthritis from August 2, 1999 is granted, subject 
to the regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


